Title: From Thomas Jefferson to Richard Harrison, 1 December 1792
From: Jefferson, Thomas
To: Harrison, Richard



Sir
Philadelphia Dec. 1. 1792.

When the nomination of Consuls, at the present session of Congress shall be proceeded to, I will take care that Mr. Gouverneur’s recommendation of Mr. Stevenson be duly laid before the President. I thank  him for his attention to the little commission for the Chinese Gong. I had desired Mr. Remsen of New York to get the favor of some person going in the vessel bound from that port to China, to bring me one of about 21. inches diameter. I am glad he addressed himself so well as to Mr. Gouverneur and am thankful for his undertaking. I am with great esteem Sir your most obedt. & most humble servt

Th: Jefferson

